Citation Nr: 0305757	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  98-19 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with bulging disc and radiculopathy, currently rated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh






INTRODUCTION

The veteran served on active duty from July 1976 to July 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the Buffalo, 
New York, Regional Office of the Department of Veterans 
Affairs (VA), which granted the veteran an increased 
evaluation from 20 percent to 40 percent for lumbosacral 
strain with bulging disc and radiculopathy.  In the course of 
the appeal the Board remanded the case to the RO in August 
2000 for additional evidentiary and procedural development.  
Following these developments, the RO confirmed the 40 percent 
evaluation assigned for lumbosacral strain with bulging disc 
and radiculopathy in a January 2003 rating 
decision/Supplemental Statement of the Case.  The case was 
returned to the Board in February 2003, and the veteran now 
continues his appeal.


FINDINGS OF FACT

The veteran's service-connected lumbosacral strain with 
bulging disc and radiculopathy is currently manifested by 
subjective complaints of low back pain and pain radiating 
down the extremities with severe limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
service-connected lumbosacral strain with bulging disc and 
radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293, as amended by 67 Fed. 
Reg. 54345-54349 (August 22, 2002) (effective September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289, 
5292, 5294, 5295 (2002); 38 C.F.R. § 4.124a, Diagnostic Codes 
8520, 8620, 8720 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with notice of 
the VCAA-compliant duty to assist provisions of the revised 
version of 38 C.F.R. § 3.159 in a Supplemental Statement of 
the Case dated in January 2003, in which it provided the 
veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  In accordance 
with the requirements of the VCAA, the SSOC informed the 
veteran what evidence and information VA would be obtaining.  
The SSOC explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been made 
aware of the information and evidence necessary to 
substantiate his claim and has been provided opportunities to 
submit such evidence.  


A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the remand which 
occurred during this appeal.  He has also been provided with 
VA examinations which address the increased rating claim on 
appeal.  There is no objective evidence indicating that there 
has been a material change in the severity of his back 
condition since he was last examined.  There are no records 
suggesting an increase in disability has occurred as compared 
to the last VA examination findings.  The Board concludes 
there is sufficient evidence to rate the service-connected 
condition fairly.  See also VAOPGCPREC 11-95 (the duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted).  Finally, he has not identified 
any additional, relevant evidence that has not otherwise been 
requested or obtained.  

The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board is as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show that he received 
treatment on several occasions for low back complaints during 
active duty.  In March 1988 he filed his original claim for 
VA compensation for a low back disability.  In an August 1988 
rating decision he was granted service connection and a 10 
percent evaluation for lumbosacral strain with left-sided 
radiculitis.  The low back disability was assigned a 20 
percent evaluation in a September 1996 rating decision.  

The veteran reopened his claim in April 1997, seeking a 
higher evaluation for his service-connected low back 
disability.  Pursuant to his claim VA examined him in 
September 1997.  During the examination he complained of 
progressively worsening low back pain on standing, walking 
long distances and lifting heavy objects.  He used a cane to 
assist himself when walking.  The report of the physical 
examination and a December 1997 addendum revealed some 
paravertebral muscle spasm but no tenderness over the spinous 
process.  Lumbar range of motion was 70 degrees of flexion, 
zero degrees of backward extension, 20 degrees of lateral 
flexion  (bilaterally) and 20 degrees of rotation 
(bilaterally).  No frank sensory deficit or abnormal motor 
movement noted.   Knee jerks and ankle jerks were 
symmetrical.  There were no postural abnormalities, abnormal 
spine curvature or deformities observed.  There were no signs 
of atrophy associated with his back musculature.  CT scan of 
the lumbar spine revealed moderate degenerative changes 
throughout the lumbar spine which were slightly increased 
since April 12, 1996 and which were most marked at the L4-L5 
and L5-S1 levels.  There were bulging discs at the L4-L5 and 
L5-S1 levels, but no evidence of any herniated nucleus 
pulposus, spinal stenosis or osteolytic or osteoblastic 
changes.  The diagnoses were degenerative disease of the 
spine and polyradiculopathy at L4-S1.  

VA examination of the veteran's peripheral nerves in 
September 1997 and an December 1997 addendum show that the 
veteran complained of lumbar pain with pain radiating down 
both lower extremities and parathesias in his feet.  He was 
unable to obtain relief from his symptoms despite multiple 
physical therapy evaluations and exercises.  The examiner 
referred to lumbar spine films taken in July 1996 which 
revealed significant degenerative changes with facet disease 
at L4-S1.  Although the veteran complained of distal sensory 
loss, the examiner could find only inconsistent testing to 
light touch and vibratory touch on objective examination of 
the veteran's distal lower extremities.  EMG studies in 
December 1997 revealed lumbar polyradiculopathy and evidence 
of a mild sensory axonal neuropathy.  

Based on the above facts, in a January 1998 rating decision 
the veteran was granted a 40 percent evaluation for 
lumbosacral strain with bulging disc and radiculopathy.  The 
veteran was provided with notice of this action and filed a 
timely appeal.  

VA examination in January 2000 shows that the veteran had no 
history of back surgery but did have nerve blocks, heat 
treatments and a TENS unit as part of his therapy for low 
back pain and radiating pain down his lower extremities 
associated with his lumbosacral strain with bulging disc and 
radiculopathy.  He complained of numbness and tingling in 
both extremities and having difficulty walking.  His painful 
symptoms were present every day and fluctuated in intensity 
with some days being worse than others.  No bowel or bladder 
dysfunction was associated with his low back disability.  He 
used a cane to assist himself when walking and had problems 
negotiating stairs.  Objective examination revealed a 
straight back with minimal lordosis and no observable fixed 
deformity.  Range of motion testing of his lumbar spine shows 
that he could forward flex to 35 degrees with symptoms, 
backward extend to 20 degrees with symptoms, laterally flex 
to 20 degrees, bilaterally, with symptoms.  Examination of 
his musculature showed that they appeared strong and felt 
strong.  Though the veteran complained of having pain lying 
down and sitting up, the examiner observed that he was able 
to sit up straight off the table when the examiner put him 
down on it and also was able to put on and take off his 
clothing without difficulty and was able to tie the laces of 
each shoe with each foot raised up on a chair without 
difficulty.  His reflexes were 1+ in the knees and 2+ in the 
ankles with Babinski's sign.  Sensation appeared to be 
impaired over the S1 vertebra on his right side.  At the time 
of the examination he had a TENS unit on with the electrodes 
over the right and left sacroiliac joints.  The diagnostic 
impression was that the veteran had a lame lumbosacral spine 
with symptoms of spinal stenosis.  

The September 2000 report of a VA X-ray examination of the 
veteran's lumbosacral spine revealed no evidence of fracture, 
subluxation, dislocation, bone erosion or bone destruction.  
Only minimal degenerative changes were observed on L5-S1 and 
there was no spondylolisthesis detected.  The radiographic 
impression was no acute bony abnormalities of the lumbosacral 
spine and minimal degenerative changes and facet arthropathy 
of L5-S1.  CT scan of the lumbosacral spine in September 2000 
revealed a disc bulge at L5-S1 but with no disc protrusion or 
extrusion indicative of a herniated disc or sequestered disc 
identified.  Mild facet arthropathy at L5-S1 was noted, but 
there was no evidence of spinal stenosis or neural foraminal 
stenosis.  The impression was small disc bulge at L5-S1 and 
mild facet arthropathy at L5-S1.

Private and VA health records associated with the claims 
folder and dated from 1996 - 2001 show that the veteran 
primarily received his medical treatment from VA sources.  
These records show that he received treatment for complaints 
relating to his low back pain on occasion, but that his 
primary treatment pertained to bipolar disorder with a 
history of substance abuse and drug-seeking behavior.  The 
records show that the veteran tended to be an unreliable 
reporter of his level of subjective pain and that he 
exaggerated his perceived pain in an effort to manipulate his 
caregivers into providing him with narcotic-based pain 
medication.  Inpatient and residence treatment reports also 
reflect that prior to August 2000 he was observed to dance 
and move about the ward in a manner inconsistent with his 
reported level of physical pain.  In August 2000 he was 
treated for multiple fractures of his right lower leg after 
he injured himself during an accidental fall from a second 
story balcony, reportedly to escape attack from an armed 
assailant.  He developed a staphylococcus infection in his 
bone which necessitated a below-the-knee amputation of his 
right leg in February 2001.  In April 2001 he reported that 
he accidentally flipped out of his wheelchair and complained 
of low back pain.  He also complained of tenderness on the 
lumbar region of his paraspinal musculature with minimal 
point tenderness in the superior aspect of the sacroiliac 
joints, bilaterally, following a motor vehicle accident in 
June 2001.  However, no lasting residuals appeared to have 
resulted from these incidents as a September 2001 treatment 
report shows that he did not complain of any bodily symptoms 
other than some discomfort associated with his amputation 
stump.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, incoordination, 
weakness, or fatigability on the functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Furthermore, the Court has held that the VA must consider 
the applicability of regulations relating to pain.  Quarles 
v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 
592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a)	Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). 

(b)	More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.). 

(c)      Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to execute 
skilled movements smoothly. 

(f)	Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

In this regard, the Board notes that the evidence currently 
of record is sufficient to present a disability picture from 
which we may adequately extrapolate the veteran's degree of 
functional loss due to his lumbosacral spine disability for 
rating purposes, pursuant to DeLuca.  We note that the VA 
physician who conducted the January 2000 examination noted 
that the veteran reported low back symptoms on all ranges of 
motion.  However, the physician also noted that the veteran 
appeared quite able to perform the bodily movements and 
contortions necessary to dress and undress himself and tie 
his shoes without apparent difficulty.  In view of this 
evidence and the notations in his treatment notes indicating 
his tendency to exaggerate his perceived subjective pain 
symptoms and his ability to move about rather agilely before 
the below-the-knee amputation of his right leg, we find that 
the point on which the veteran is unable to flex or extend 
his lumbosacral spine is the point at which he is limited in 
motion due to actual pain.  

The veteran's service-connected lumbosacral strain with 
bulging disc and radiculopathy is currently rated 40 percent 
disabling.  The pertinent criteria for evaluating this lumbar 
spine disability are contained in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5294 and 5295.

38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, and 5289 do 
not apply.  The veteran has not incurred, nor is he service-
connected for, residuals of fracture of vertebra.  His lumbar 
spine is not ankylosed or fixed.  Although his ability to 
move it is limited, he can still move the lumbar spine.


38 C.F.R. § 4.71a, Diagnostic Code 5292, provides for a 40 
percent evaluation for severe limitation of motion of the 
lumbar spine.  However, this Diagnostic Code does not provide 
for an evaluation higher than 40 percent and therefore is of 
no use to the veteran in his appeal for a higher rating.

38 C.F.R. § 4.71a, Diagnostic Code 5294 and 5295 provide for 
a 40 percent evaluation for severe sacro-iliac injury or 
weakness or lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
However, this Diagnostic Code does not provide for an 
evaluation higher than 40 percent and therefore is of no use 
to the veteran in his appeal for a higher rating.

38 C.F.R. § 4.71a, Diagnostic Code 5293, provides for 
assignment of a 40 percent evaluation for severe 
intervertebral disc syndrome manifested by recurring attacks 
with intermittent relief.  Assignment of a 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief. The 
schedule does not provide for an evaluation higher than 60 
percent.  

Applying the medical evidence to the above criteria, we note 
that the veteran experiences painful radicular 
symptomatology, but does not presently require surgical 
intervention to treat his symptoms.  While there is some 
muscle spasm demonstrated on clinical examination, this spasm 
appears to be only slight and there is no evidence of 
tenderness on palpation of his paraspinous muscles.  There is 
also no absent ankle jerk.  We note that the veteran uses a 
TENS unit to reduce his lumbosacral symptoms and that his 
overall level of disability due to pain is adequately 
contemplated in the criteria in the rating schedule for a 40 
percent rating.  We must also note that although the veteran 
no longer has the ability to walk unassisted without a 
wheelchair, crutches or a prosthetic device, this impairment 
is not due to his low back disability, but is rather the 
result of the amputation of his right leg as a result of 
injuries which were unrelated to his period of military 
service.  Prior to the right leg injury in August 2000 and 
its amputation in February 2001, the record shows that the 
veteran was evidently able to move about relatively well 
despite his low back symptoms.  We further note that although 
the veteran complained of tenderness on the lumbar region of 
his paraspinal musculature with minimal point tenderness in 
the superior aspect of the sacroiliac joints, bilaterally, 
following a motor vehicle accident in June 2001, on 
examination in September 2001 he did not refer to any 
physical complaints other than his amputation stump.  We thus 
find that the evidence indicates that the current 
constellation of symptomatology associated with lumbosacral 
strain with disc bulging and radiculopathy is consistent with 
the criteria for a 40 percent rating.  Therefore, the 
assignment of an evaluation greater than 40 percent for 
lumbosacral strain with disc bulging and radiculopathy is not 
warranted.

We note that in the course of this appeal, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 was changed effective September 23, 
2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  
Therefore, the Board must consider the applicability of the 
provisions of both the old and the new ratings schedule for 
evaluating intervertebral disc syndrome and rate the 
veteran's lumbar spine disability using the version of the 
regulations which are most favorable to his claim for a 
rating increase, whether they be from the old rating schedule 
or from the newly promulgated one.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  However, if we determine that the 
new version of the rating schedule confers the greater 
benefit, the increased rating award based on the criteria of 
the revised schedule cannot take effect earlier than the date 
on which the schedular revisions were promulgated by VA 
(i.e., September 23, 2002).  See 38 U.S.C.A. § 5110 (West 
2002); DeSousa v. Gober, 10 Vet. App. 461 (1997).  We note 
that the RO, as agency of original jurisdiction, has already 
considered rating the veteran's lumbar spine disability under 
the new criteria in a January 2003 Supplemental Statement of 
the Case.  Therefore, there is no prejudice to the veteran 
for the Board to apply the regulatory revisions of September 
23, 2002 in our appellate adjudication of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
rating intervertebral disc syndrome, provide that 
preoperative or postoperative intervertebral disc syndrome is 
to be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (2002) separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Assignment of a 10 percent 
rating for intervertebral disc syndrome is warranted when 
there are incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 12 
months.  Assignment of a 20 percent rating for intervertebral 
disc syndrome is warranted when there are incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  Assignment 
of a 40 percent rating for intervertebral disc syndrome is 
warranted when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  Assignment of a 60 percent rating 
for intervertebral disc syndrome is warranted when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  The revised schedule 
does not provide for an evaluation higher than 60 percent.  

Note (1): For purposes of evaluations under 5293, 
an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. "Chronic 
orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes. Evaluate 
neurologic disabilities separately using 
evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, 
whichever method results in a higher evaluation 
for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293, as amended by 67 
Fed. Reg. 54345-54349 (August 22, 2002), effective September 
23, 2002.

The revisions to Diagnostic Code 5293 also permit us to 
evaluate the veteran's disability on the basis of 
neurological impairment.  In this regard, the affected nerve 
is the sciatic nerve.  Disabilities of the sciatic nerve are 
rated under the criteria contained in 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520, 8620 and 8720 (2002), for rating 
impairment due to paralysis, whether incomplete or complete, 
neuritis or neuralgia.  38 C.F.R. § 4.123 (2002) defines 
neuritis of the peripheral nerves as being characterized by 
loss of reflexes, muscle atrophy, sensory disturbances and 
constant pain, at times excruciating.  The maximum rating 
which may be assigned for neuritis with sciatic nerve 
involvement not characterized by organic changes will be that 
for moderately severe, incomplete paralysis.  38 C.F.R. 
§ 4.124 (2002) defines neuralgia of the peripheral nerves 
characterized by dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum rating equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124a defines incomplete 
paralysis as indicating a degree of lost or impaired nerve 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for mild, or at most, the moderate degree.  

The applicable rating schedule provides for a 40 percent 
evaluation for moderately severe incomplete paralysis of the 
sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 
60 percent rating requires evidence of severe incomplete 
paralysis of the sciatic nerve with marked muscular atrophy.  
Id.  Complete paralysis of the sciatic nerve is characterized 
by the foot dangling and dropping, with no active movement 
possible of the muscles below the knee, and flexion of the 
knee weakened or, very rarely, lost.  Id.

Applying the medical evidence to the above revised criteria, 
we note that the veteran experiences recurring painful 
radicular symptomatology which is treated with conventional 
therapy involving a TENS unit and medication.  No need for 
surgical intervention is demonstrated.  Although the veteran 
reports having constant painful symptomatology on a 
continuous and daily basis, the evidence does not show that 
he experienced incapacitating attacks of symptoms of the 
requisite duration of at least six weeks during the past 12 
months to warrant the assignment of a 60 percent evaluation 
under the revised code.  Assignment of a rating greater than 
40 percent on the basis of sciatic nerve impairment is also 
not warranted by the evidence as there is no objective 
evidence demonstrating the requisite severe incomplete 
paralysis of the sciatic nerve with marked atrophy of the 
affected musculature or complete paralysis of the sciatic 
nerve.  Examination in 1997 revealed only inconsistent 
testing to light touch and vibratory touch on objective 
assessment of the veteran's distal lower extremities in spite 
of his subjective complaints of distal sensory impairment.  

In view of the above discussion, we find that the veteran's 
low back disability has not met the criteria for a rating 
higher than 40 percent.  Because the evidence in this case is 
not approximately balanced with respect to the merits of the 
claim on appeal, the benefit-of-the-doubt doctrine does not 
apply.  The appeal for an increase rating in excess of 40 
percent for lumbosacral strain with bulging disc and 
radiculopathy must therefore be denied.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).






ORDER

An increased evaluation in excess of 40 percent for service-
connected lumbosacral strain with bulging disc and 
radiculopathy is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

